Orders, Supreme Court, New York County, entered March 16 and 20, 1979, unanimously modified, in the exercise of discretion, to restore to the earlier order the proposed final decretal paragraph stricken therefrom at settlement, to wit: "ordered, that plaintiffs provide to the physician or physicians retained by defendants, prior to the holding of the physical examination(s) referred to in this order, a copy of all hospital records in plaintiff’s possession regarding all confinements of the plaintiff, Morris Itkin, subsequent to the date of the alleged occurrence giving rise to this action and all medical reports from all physicians whom the plaintiffs intend to testify at trial.” The orders are otherwise affirmed, without costs or disbursements. The record reflects the precarious condition of plaintiff’s health, which necessitates immediate deposition on videotape, as well as physical examination. It is in the interest of justice to provide defendants’ examining physicians with the requisite information to facilitate proper conduct of the physical examination. For this reason, medical information is to be supplied. Compliance is to follow immediately upon service of a copy of the order entered hereon so that matters may proceed on the scheduled date. Counsel have been alerted by telephone to assure expedition. Concur—Murphy, P. J., Sullivan, Markewich, Lupiano and Silverman, JJ.